 DEL E. WEBBCONSTRUCTION COMPANY75takes dictation for correspondence between the station superintendentand his superiors dealing with the disposition of grievances, and hasaccess toall files involving the station superintendent's relations withthe Union.As it appears from these facts that this employee actsin a confidential capacity to the station superintendent in the exer-cise of his managerial functions in connection with labor relations,we shall exclude her from the unit .9The timekeeper.-TheEmployer employs one timekeeper at itsChester station.She works in the office, and under the supervisionof the station superintendent, keeping records of the time workedby other employees, the wages paid them, and similar information.The Employer wishes to exclude her from the unit on the groundthat she has no community of interests with the production and main-tenance employees.She has in the past been included in the unit,and the Union wishes to continue to include her.Upon the entirerecord, we find that the timekeeper may appropriately be includedin the unit.10Accordingly, we find that all the production and maintenance em-ployees at the Employer's Chester, Pennsylvania, station, includingthe chief boiler operator, the chief assistant running engineer, thechief electricalmechanic, the chief hoisting engineer,"' the store-keeper B, the head janitor, and the timekeeper, but excluding thegatemen, the stenographer to the station superintendent, professionalemployees'12 and supervisors as defined in the Act, constitute a unitappropriate for the purpose of collective bargaining within the meaning ofSection 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]$Minneapolis-Moline Company,85 NLRB 597.10Aluminum Company of America(Harvard Plant, Cleveland),80 NLRB 1342.11For the reasons set forth above,the inclusion of the individuals in the last fourcategories is not to be taken as a final determination of their status as supervisors, but issolely for the purpose of permitting them to vote subject to challenge.12The parties do not contest, and the record establishes that the investigators of planttests and the plant chemist are professional employees within the meaning of the Act.DEL E. WEBB CONSTRUCTION COMPANYandJOHN WORDSINTERNATIONAL HOD CARRIERS',BUILDING AND COMMON LABORERS'UNION OF AMERICA,CONSTRUCTION AND GENERAL LABORERS UNIONNo. 264, A.F. OF L.andJOHN WORDS.Cases Nos.17-CA-249 and17 CB-19. July 11, 1951Decision and OrderOn December 26, 1950, Trial Examiner George A. Downing issuedhis Intermediate Report in the above-entitled proceeding, finding that95 NLRB No. 17. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondents had engaged in and were engaging in certain unfairlabor practices, and recommending that they cease and desist there-from, and take certain affirmative action, as set forth in the copy ofhe Intermediate Report attached hereto.The Trial Examiner alsofound that the Respondent Company had not engaged in certain otheralleged unfair labor practices and recommended that the complaint'be dismissed in this respect.Thereafter, the. Respondents each filedexceptions to the Intermediate Report and supporting briefs.TheRespondent Union also filed a request for oral argument. The requestfor oral argument is denied as the record and exceptions and briefs,in our opinion, adequately present the issues and the positions of theparties.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following additions : 21.We find, as did the Trial Examiner, that on November 15, 1949,the Respondents entered into an oral agreement or arrangement-whereby Respondent Webb agreed'to hire as laborers only members.ofthe Union referred to it by the Respondent Union, and that by enter.-ing into, being parties to, and enforcing said agreement or arrange-ment, Webb violated Section 8 (a) (1) and (3) of the Act, and theUnion (by attempting to cause a violation of Section 8 (a) (3) )violated Section 8 (b) (2) of the Act.The. Respondents concede that at the November 15 conference theUnion agreed, at Webb's request, to supply or refer common laborerstoWebb. They deny, however, that this agreement or arrangementobligated Webb to hire only union laborers referred to it by the Union.The agreement, if any, the Respondnts argue, was in the nature of alegitimate hiring-hall arrangement, which did not restrict or limit theEmployer's power to hire.3As detailed in the Intermediate Report, the November 15, 1949,1Pursuant to the provisions of Section 3 (b) ofthe Act, theBoard has delegated itspowers in connectionwith thiscase to a three-member panel[ChairmanHerzog andMembers Murdock and Styles].2 The assertionof jurisdiction over the Respondentsis clearlyin accordwith existingBoard Policies.Although the inference might reasonably be drawn thatthe inflow ofmaterialsfrom out of State for the project here involved would alonebe sufficient on a12-month basis to warrantthe assertionof jurisdiction under existing policies, theRespondentWebb, clearly meets another test for theassertionof jurisdictionwhich alonerequiressuch assertion.Thus it is an enterprise operating on a multistatebasis, andperforming servicesvalued atmore than$25,000 per year outside of its homeState ofArizona.Arthur G. McKee andCompany, 94NLRB 399;TheBorden Company,Southern Division,91 NLRB 628;Stanislaus Implement and Hardware Company, Limited,91 NLRB 618.3Webb was a member of the National Association of General Contractors. As amember ofthis Association, Webb was obligatedon coming to KansasCity to accept thejob working conditions established by the Builders' Association and the District Council DEL E. WEBBCONSTRUCTION COMPANY77agreement was entered into against a background of closed-shop con-ditions which had existed for years in the building and constructionindustry in Kansas City.Until March 31, 1949, the Builders' Asso-'ciatiom was party to a master closed-shop agreement with the Dis-trict Trades -Council and to separate contracts with each craft unionthat was a -member of the District Trades Council, including the Re-spondent Union, which contracts incorporate the terms of the masteragreement and covered the conditions peculiar to each craft.Theseagreements were not renewed following their expiration, nor doesthe record show that the parties thereto entered into any furtherformal written agreement.New wage scales, however, were there-after negotiated and understandings reached as to certain job conductand job conditions between the Builders' Association and the Re-spondent Union.The hiring-hall arrangement or the referral practice, which hadprevailed at least since 1940, was continued in effect after the lastclosed-shop contracts expired on March 31, 1949. In fact, in July ofthat year the. referral practice was strengthened by the RespondentUnion by the initiation of daily records of work referrals; in orderto assure the equitable distribution of available jobs.At the timesmaterial to this case, the building industry in Kansas City was 98percent -unionized.Under these circumstances, any hiring-hall ar-rangement, as a concomitant of the preexisting closed-shop conditions,must be carefully scrutinized for any indication that it was intendedto perpetuate those conditions after the expiration of the formalclosed-shop contracts.That such was. the purpose of the hiring-hall arrangement of No-vember 15 is strongly indicated by Construction Superintendent Neil'sacceptance of La. copy of the union rules under the" circumstancesamounting to an implied assent to abide by the rules.Neil arrangedfor the meeting with the representatives of various trade unions inorder to establish good relations and to assure Webb of a continuoussupply of-laborers.At-the-meeting at which the agreement was made,Union Representative Jarrett advised Webb's representatives that un-der the Union's rules all laborers sent to Webb would get a clearanceor a referral card from the Union, and that when a certain number. ofunion laborers had been hired, a member of the Union would haveto be designated by Webb as laborer foreman. Other union ruleswere also discussed at the meeting and Neil was given a copy of theunion-rules 4Neil testified that because of his prior familiarity withWebb, in fact, checked with the Association to determine what local conditions had beenprescribed.Webb was also familiar with these conditions because it had done businessin that area before..*Neil testified that it was his practice and policy to follow unions' workingrules "tothe best of his ability," because, "if you have no other source of obtaining the trades . .[except] that one source then naturally you are going to abide by theirworking rules." 78,DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe rules he did not have to read them. Among other things, the rulesprovided: (a) That a member of the organization, designated by thebusiness representative "shall act as Steward on every job"; (b) that"all employees must, after being hired, report to the Steward beforestarting to work"; and (c) that, "where six or more members` are em-ployed, a member of organization shall be designated as labor fore-man." If, as the Respondents contend, the agreement was merely tosupplyWebb, on request, with common laborers, there would havebeen no need to impose upon Webb the conditions that"allemployees"be required to report to the union steward before starting work. The,very nature of the condition indicates that it was predicated uponrecognition of the closed-shop practice..Further evidence that the agreement reached at the November 15meeting provided for hiring union members who. were referred by theUnion is found by the manner in which it was carried out. Thus, allof the 80 to100 common laborers hired by Webb during the period inquestion were union members. Indeed, Webb hired all its laborersthrough the Union. Jarrett, assistant business agent of the Union,testified that all applicants for assignments to the project were re-quired either to become members of or at least to take out a "permit"(application for membership) in the Union.Moreover, only thoseunion members who possessed referral slips from the Union were hiredby Webb.5Policing of the November 15, 1949, agreement was assured by thepresence of the Union's stewards on the project.According to Jarrett,itwas the steward's function to check the referral slips and the unioncards of new employees; and in no instance did the stewards reportthe presenceof nonunion employees on the project. Frequent visits tothe project by union representatives further assured ' the . Union ofstrict adherence to the agreement by Webb.The Union in its brief argues that, even assuming that the recordcontains evidence of a discriminatory hiring practice by Webb, suchevidence does not constitute proof of the existence of an agreementbetween Webb and the Union requiring such practice. This argumentmight have some persuasiveness were it not for the fact affirmativelyestablished by the record that on November 15, 1949, the Respondentsentered into an agreement obligating Webb to hire only union mem-bers referred to it by the Union and that Webb's policy was the in-tended consequence of that agreement.5In several instances union members who resided in outlying towns and communitiesand as to whom the Union had recognized an exception,were hired on the Webb projectwithout a referral slip, but these men later reported to the union hall for clearance. Itwas Webb's hiring of such applicants without prior union clearance that occasionedJarrett's visit to the job and his conversation with Neil early in December,inwhichJarrett invoked a strict adherence. to. the referral card arrangement. DEL E. WEBB CONSTRUCTION COMPANY ,179We conclude, therefore, that on November 15, 194:99 the Respondentsbecame parties to an oral agreement or arrangement whereby theUnion undertook to supply Webb with all the common laborers itneeded, and Webb agreed to employ only union members who had firstreceived work orders from the Union.We further conclude that, asthe agreement provided for a discriminatory hiring practice and-created conditions which would and did result in future discrimina-tions, the Respondents violated the Act by entering into it.The factthat the agreement. was oral rather than written makes it no less viola-tive of the Act, for in either case such an agreement creates conditionswhich may be expected to result in future discrimination.Accord-ingly, we find, as did the Trial Examiner, that by becoming parties to,and performing, the discriminatory referral and hiring agreement orarrangement, Respondent Webb violated Section 8 (a) (1) and (3)of the Act, and the Respondent Union (by attempting to cause aviolation of Section 8 (a) (3)) violated Section 8 (b)' (2) of the Act.,,2.The Trial Examiner also found that by refusing to employ JohnWords, Booker Armstrong, and James Ellis on December 12, 1949, theRespondent Webb discriminated against them in violation of Section8 (a) (3) and (1), and that by causing Webb so to discriminateagainst said employees, the Respondent Union violated Section 8 (b)(2) and 8'(b) (1), (A) -of-the Act.With the modifications set forthbelow, we agree with these findings.The Respondent Company contends that no proper application foremployment was made by the complainants on December 12, 1949,when jobs were available, because neither Richardson, then a rank-and-file employee, nor Carpenter Foreman Brown, the persons towhom the application was. made, had authority to hire common labor-ers, andthat therefore the action of Richardson and Brown in sendingthe men to the Union for a work order cannot be construed as a refusalto employ by Webb.We find this contention without merit.'Brown was carpenter foreman in charge of the construction oftwo buildings where he supervised the work of the carpenters andthe common laborers assigned to him. Brown had authority effective-ly to recommend the discharge of the employees under his supervision:Brown also had authority to recommend the hire of additional men,or "any one man that he knew," if he needed them, and his recom-mendations in this respect were usually followed by Construction6DanielHamm Drayage Company,Inc.,84 NLRB 458, enfd. 185 F. 2d 1020 (C. A. 5) ;National Union of Marine Cooks & Stewards,90 NLRB 1099;Acme Mattress Company,Inc.,91 NLRB 1010,Childs Company,93 NLRB 281. 80DECISIONSOF NATIONALLABOR RELATIONS BOARDSuperintendent Neil or General Labor ForemanMaslen.?'We findthat Brown had the authority to make an effectiverecommendation asto the hiring of additional help and/or the hiring of any particularman towork under his supervision. It follows, therefore, that it wasalso within the scope of his authority to accept the applications ofpersons seeking employmentas commonlaborers under his super-vision--and to advise-them of the steps they must take to.completetheir, application.We find, therefore, that, on-, December. 12, thecomplainants made a proper application for employment.We findalso that Webb was responsible for Brown's conduct in referring thecomplainants to the Union forclearance.Any doubts as to Brown's authority to entertain the application foremployment from the complainantsweredispelled by the eventsof December 13. That evening Brown advised Construction Superin-tendent Neil of the complainants' application for employment.Neillooked at the names and said "Oh, Oh, we'd better hold up on that.It looks like we may be in a j am on these men." Neilalso mentionedthe possibility of a lawsuit.Neil did not, question Brown's authorityto accept the application or to request the employment of these men,nor did he base his denial of employment upon the ground that therewere no jobs available.The sole reason for the refusal of employment.was Neil's apprehension that their employment might result in somedifficulty for Webb. As the Trial Examiner found—and;we agree, Neilwas referring to Jarrett's earlier demand for strict compliance withthe discriminatory hiring and referral arrangement.. Accordingly;we find that Neil's reason for refusing to hire the complainants onDecember 13 was based upon unlawful hiring agreement betweenWebb and the Union.While the Respondent Company admits -that the application foremployment was completed on the evening of December 13, it arguesthat the denial of employment by Neil was not discriminatory becauseat that time there were no jobs available, the Union having suppliectWebb with the requested number of common laborers that morning.Brown,.on whose project the complainants would have worked andvgho was in the position to know whether he had need' of theirservices,continued on the' evening of December 13 to press their application.Neil did not base his refusal to employ these men on the fact that no,jobs were available but on the ground that to, employ them might'On this point Neil testified as follows :Q.Can you state whether Mr.Brown had authority to hire employees hinrself?A.Mr. Brown,the understanding was when he wanted additional men he wouldcome up to the office and ask for additional men or any one particular man that heknew.Now, naturally, as superintendent of the job I have a following of key men.and any good foreman has a following of good men and these men follew these menaround and in order to get a good organization together naturally you take themen you know'and the men that your foremen know.Q.Did Mr. Brown have authority to request additional help if he felt he needed it?A. Absolutely. DEL E. WEBB CONSTRUCTION COMPANY81involve the Company in trouble with the Union. The evidence indi-cates that at this time Webb was increasing its labor force and that afew days later it placed with the Union another request for eightadditional common laborers.Thus, while it appears that at theprecise moment when the application for employment was refused,jobs might not have been available, it is also clear that Webb wasthen in the .process of. adding to its labor force and that but for thekcomplainants' failure to obtain a referral slip from the Union, theywould have been hired the evening of December 13.Assuming, however, that at the time of the refusal of employment'no jobs were immediately available for the complainants, that circumstance is no defense to the allegation of discriminatory refusal,to hire because, throughout the period in question, Respondent Webbcontinued unchanged its discriminatory referral and hiring arrange-ment. ' The applicants were advised that they would not be hired'without prior clearance from the Union.Their efforts to obtain suchclearance proved fruitless.Under these circumstances they were not:obliged to continue making the useless gesture of reapplication inorder to establish Webb's responsibility for discriminatory practicesagainst them.8Upon the entire record we find that the Respondent Webb, byreferring on December 12, 1949, the complainants to the Union forthe purpose of obtaining work permits, and by denying on the eve-ning of December 13 their application for employment because ofthe existence of the discriminatory hiring arrangement and/or prac-tice, discriminated against the complainants in violation of Section8 (a) (3) of theAct9The Respondent Union contends that it did not cause or attemptto cause Webb to discriminate against the complainants.There isno evidence, the Union argues, that the charging parties would havebeen hired but for the hiring-hall arrangement, or that they failedto obtain employment due to their inability to obtain a referral slipfrom the Union.We find to the contrary.. Construction Superin-tendent Neil testified that he usually accepted the recommendationsof his subordinate supervisors as to what men should be hired andthat he could not recall having declined the request of a subordinatefor additional help.As found above Neil denied Brown's requestfor employment of the charging parties because he thought that thefailure to comply strictly with the referral arrangement would have8Daniel Hamm Drayage Company, Inc.,84 NLRB 458, 460, enfd 185 F. 2d 1020 (C. A.5) ; Swinerton and Walberg Company,94 NLRB 1079;Arthur G.McKee and Company,94 NLRB 399; Cf.The Kellogg Company,94 NLRB 526.B For reasons stated in the recentAmerican Pipe and Steel Corporationcase(93 NLRB54) we find no nrerit in the Respondents'argument that because the complainants werealready members of the Respondent Union. the refusal to hire them could not, as foundby the Trial Examiner,have encouraged membership in a labor organization in violationof. Section 8 (a) (3). of theAct. 82DECISI0149 OF NATIONAL 'LABOR RELATIONS BOARDinvolvedWebb in trouble with the Union. Thus, it is apparent thatthe existence of the unlawful hiring-hall arrangement and its imple-mentation in practice, for which both Respondents were equally re-sponsible, was the reason Neil rejected the application.Although the Respondent Union did not request or demand thatRespondent Webb refuse to hire the complainants, nevertheless therefusal to hire was the proximate result of the discriminatory referraland hiring arrangement which, on the part of the Union, constituteda violation of Section 8 (b) (2) of the Act as anattempt to vaseWebb to discriminate against employees.As the Respondents areequally responsible for the unlawful hiring arrangement, they 'arealso each responsible for its reasonably to be anticipated results.Accordingly, we find that the Respondent Unioncausedthe Respond-entWebb to discriminate against John Words, James Ellis, andBooker Armstrong in violation of Section 8 (b) (2) of the Act .10We also find that by the aforesaid conduct, the Respondent Union'.violated Section 8 (b) (1) (A) of the Act."OrderUpon the entire record in the case and pursuant to Section 10 (c):of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that1.The Respondent Company, Del E. Webb Construction Company,Phoenix, Arizona, its officers, agents, successors, and assigns, shall :a.Cease and desist from :(1)Encouraging membership in International Hod Carriers',Building and Common Laborers' Union of America; Constructionand General Laborers' Union No. 264, A. F. of L., or in any otherlabor organization of its employees, by entering into, being a partyto, performing, or in any manner giving effect to the referral slipagreement to the extent that such agreement expressly, impliedly, orin performance requires membership in the Union and the obtainingof a referral slip from the Union as a condition of employment, ex-cept to the extent that such agreement may subsequently be authorizedas provided in Section 8 (a) (3) of the Act.1(2) In any like or related manner discriminating against or inter-fering with, restraining, or coercing employees or applicants foremployment in the. exercise of the rights guaranteed by Section 7of the Act, except to the extent that membership in a labor organi-zation may be required as a condition of employment as authorizedin Section 8 (a) (3) of the Act.b.Take the, following affirmative action, which the ' Board findswill effectuate the policies of the Act.:10Childs Company,93 NLRB 281.11Childs Company,supra; New York State Employers Association,Inc.,93 NLRB 127. DEL E. WEBB CONSTRUCTION COMPANY83,(1)Offer to John Words immediate employment as a laborer, or,a substantially equivalent job, without .prejudice to his seniority orother rights and privileges; upon application by James, Ellis, em-ploy him as a laborer, or if there are no vacancies, place his nameon a preferential hiring list and thereafter offer him employmentas a laborer when such work becomes available and before new per-sons are hired for such work; and, jointly and severally with Re-spondent Union, make whole John Words, James Ellis,12 and BookerArmstrong for any loss of pay which each may have suffered byreason of the discrimination against him in the manner providedin the section of the Intermediate Report entitled "The Remedy."(2)Henceforth employ laborers without regard to their unionmembership, affiliation, or activity, and without regard to whetherthey have procured from the Respondent Union a referral slip orwork order ; and take all reasonable steps and precautions to carryout and make effective said requirement.(3)Upon request, make available to the Board or its agents allpertinent records necessary to insure expeditious compliance withsaid recommended order.(4) Post at its main office in Phoenix, Arizona, and in its job office atKansas City, Missouri, copies of the notice hereto attached marked"Appendix A." 13Copies of said notice, to be furnished by the Re-gional Director for the Seventeenth Region, shall, after being dulysigned by the Respondent Company's representatives, be posted byit immediately upon receipt thereof and be maintained by it for aperiod of at least sixty (60) consecutive days thereafter in conspicu-ous places, including all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken by the RespondentCompany to insure that said notices are not altered, defaced, orcovered by any other material.,(5)Notify the Regional Director for the Seventeenth Region inwriting within ten (10) days from the date of this Order what stepsit has taken to comply herewith.2.The Respondent Union, International Hod Carriers', Buildingand Common Laborers' Union of America, Construction and GeneralLaborers' Union No. 264, A. F. of L., its officers, representatives, agents,successors and assigns, shall:a.Cease and desist from :(1)Entering into, being a party to, performing, or in any mannergiving effect to the referral slip agreement with the Company to the12 The back pay to James Ellis is to be computed from December 12, 1949, to March 28,1950, when he was referred to the Respondent Company for employment, rather than toApril 11, 1950, as the TrialExaminer found in his IntermediateReport."In the eventthat this Order is enforced by a decree of a United States Court ofAppeals, there shall be inserted before the words,"A Decision and Order,"the words,"A Decree of the United States Court of Appeals Enforcing."961974-52-vol. 95-7 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDextent that such agreement expressly, impliedly, or in performancerequires membership in the Union and the obtaining of a referralslip from the Union as a condition of employment, except to theextent that such agreement may subsequently be authorized as pro-vided in Section 8 (a) (3) of the Act.(2) In any other manner causing or attempting to cause Del E.Webb Construction Company to discriminate among employees orprospective employees in violation of Section 8 (a) (3) of-the Act,or in any other manner restraining or coercing employees or prospec-tive employees in the exercise of rights guaranteed by Section 7 ofthe Act, except to the extent that such rights may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment as authorized by Section 8 (a) (3) of the Act.b.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(1)Notify Del E. Webb Construction Company in writing, andfurnish copies to John Words and James Ellis, that it has no objectionto their employment by the Company.(2)Jointly and severally with Del E. Webb Construction Com-pany, make whole John Words, James Ellis, and Booker Armstrongfor any loss of pay which each may hate suffered by reason of thediscrimination against him in the manner provided in the Intermedi-ate Report in the section entitled "The remedy."(3)Post at its office at Kansas City, Missouri, and wherever noticesto its members are customarily posted, copies of the notice attachedhereto marked "Appendix B." 14 Copies of said notice, to be fur-nished by the Regional Director for the Seventeenth Region, shall,after being duly signed by the Respondent Union's representatives,be posted by it immediately upon receipt thereof and maintained by itfor a period of at least sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to members are.,customarily posted.Reasonable steps shall be taken by the Respond-ent Union to insure that such notices are not altered, defaced, orcovered by any other material.(4) Forthwith return to the Regional Director for the. SeventeenthRegion copies of the aforesaid notice furnished by the RegionalDirector, after signing such notices as provided in paragraph b (3),above.The Company willing, these notices shall be posted on theCompany's bulletin boards where notices to employees are customarilyposted, and maintained thereon for a period of sixty (60) days there-after.(5)Notify the Regional Director for the Seventeenth Region in14 Inthe event that.this Order is enforced by a decree of a United States Court ofAppeals, there shall be inserted before the words, "A Decision and Order," the words,"A Decree of the United States Court of Appeals Enforcing." DEL E. WEBB CONSTRUCTION COMPANY85writing within ten (10)days from the date of this Order whatstepsit has taken to comply herewith.IT IS FURTHER ORDEREDthat thecomplaint be dismissed insofar as itallegesthat the Company has violated Section 8 (a) (4) of the Act.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :WE WILL NOT encourage membership in INTERNATIONAL HonCARRIERS, BUILDING AND COMMON LABORERS' UNION OF AMERICA,.CONSTRUCTION AND GENERAL LABORERS UNION No. 264, A. F. OF L.,,or in any other labor organization of our employees, by enteringinto, being a party to, performing, or in any manner giving effectto the referral slip agreement to the extent that such agreementexpressly, impliedly, or in performance requires membership inthe Union and the obtaining of a referral slip from the Union asa condition of employment, except to the extent that such agree-nient may subsequently be authorized as provided in Section 8(a) (3) of the Act.WE WILL NOT in any like or related manner discriminateagainstor otherwise interfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed by Section 7 of the Act.WE WILL offer to John Words immediate employment as alaborer, or a substantially equivalent job, without prejudice tohis seniority or other rights and privileges; and upon applicationby James Ellis we will employ him as a laborer, or if there areno vacancies,. place his name on a preferential. hiring list andthereafter offer him employment as a laborer when such workbecomes available and before new persons are hired for such work.WE WILL make whole John Words, James Ellis, and BookerArmstrong for any loss of pay which each may have suffered byreason of the discrimination against him.All our employees are free to become or remain or free to refrainfrom becoming members of the above-named union, or any other labororganization, except to the extent that such right may be affected byan agreement as authorized in Section 8 (a) (3) of the Act..DEL E. WEBB .CONSTRUCTION COMPANY,Employer.Dated ------------By --------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppendix BNOTICE TO ALL MEMBERS OF INTERNATIONAL HOD CARRIERS', BUILDINGAND COMMON LABORERS' UNION OF AMERICA, CONSTRUCTION ANDGENERAL LABORERS' UNION No. 264, A. F. of L.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WEWILLNOT enter into, be a party to, perform, or in anymanner give effect to the referral slip agreement with the DEL E.WEBB CONSTRUCTION COMPANY to the extent that such agreementexpressly, impliedly, or in performance requires membership inthe union and the obtaining of a referral slip from the unionas a condition of employment, except to the extent that suchagreement may subsequently be authorized as provided in Section.8 (a) (3) of the Act.WE WILL NOT in any other manner cause or attempt to causeDEL E. WEBB CONSTRUCTION COMPANY to discriminate againstemployees or prospective employees in violation of Section 8(a) (3) of the Act, and we will not in any other manner restrainor coerce employees or prospective employees in the exercise ofrights guaranteed by Section 7 of the Act, except to the extentthat such rights may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment asauthorized by Section 8 (a) (3) of the Act.WE WILL notify DEL E. WEBB CONSTRUCTION COMPANY in writ-ing, and furnish copies to John Words and James Ellis, that wehave no objection to their employment by the company.WE WILL make whole John, Words, Booker Armstrong, andJames Ellis for any loss of pay which each may have suffered byreason of the discrimination against him.-INTERNATIONALHOD CARRIERS' BUILDING AND COMMONLOBORERS' UNION OF AMERICA, CONSTRUCTION AND GEN-ERAL LABORERS' UNION No. 2,64, A. F. of L.,Labor Organization.By ------------------------------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and-Recommended OrderSTATEMENT OF THE CASEUpon amended charges duly filed by John Words, the General Counsel of theNational Labor Relations Board, by the Regional Director for the Seventeenth DEL E. WEBBCONSTRUCTION COMPANY87Region(Kansas City,Missouri),issued an order consolidating these cases and aconsolidated complaint on August 30, 1950, against Del E. Webb ConstructionCompany, herein called Webb and the Company,and International Hodcarriers',Building and Common Laborers'Union of America,Construction and GeneralLaborers'Union No. 264,A. F. of L., herein called the Union and Local 264. Thecomplaint alleged that the Company had engaged in and was engaging in un-fair labor practices affecting commerce within the meaning of Section 8 (a) (1),(3), and(4) of the National Labor Relations Act as amended,61 Stat. 136, hereincalled the Act, and that the Union had engaged in. and was engaging in unfairlabor practices within the meaning of Section 8 (b) (1) and(2) of the Act.Copies of the complaiht,of the said charges, and of the order consolidating thecases and notice of hearing were duly served upon the Respondents.Withrespect to the unfair labor practices,the complaint alleged in substancethat the Respondents,prior to December 7, 1949, entered into an agreement orunderstanding(for the purpose of encouraging membership in the Union) thatthe Company would employ as laborers only individuals who had been referredto it by the Union and who had work orders issued by the Union;that on orabout December 12, 1949, the Company refused to employ John Words, BookerArmstrong,and James Ellis,because of the foregoing agreement or understand-ing ; and that on and after December 15, 1949, the Company refused to employsaid individuals for the further reason that they had filed charges with theNational Labor Relations Board.The Respondents filed separate answers which raised the question of jurisdic-tion of the Board and which denied the commission of unfair labor practices.The Union also pleaded that its acts were within the protection of Section 8 (c)and of the proviso of Section 8 (b) (1) (A).Pursuant to notice,a hearing was held at Kansas City, Missouri,on October17, 18, and 19,1950, before George A. Downing,the undersigned Trial Examinerduly designated by the Chief Trial Examiner.The General Counsel and theRespondents were represented by counsel and participated in the hearing. Fullopportunity to be heard,to examine and cross-examine witnesses,and to intro-duce evidence pertinent to the issues was afforded all parties.Respondentsmade separate motions to dismiss on which ruling was reserved.They aredisposed of by the findings herein.All parties participated in oral argumentat the conclusion of the hearing.All parties were offered an opportunity tofile briefs and proposed findings of fact and conclusions of law.All parties filedbriefs,which have been considered.The Company also filed requested find-ings of fact and conclusions of law, on which the following rulings are made:Findings of fact Nos. 9, 10, 11,18, 19, 20, 27,28, 29, 30, 31,32, and 33 are herebygranted;all others are denied.All of the requested conclusions of law aredenied.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYDel E. Webb Construction Company, an Arizona corporation incorporated in1946 with its principal office in Phoenix,Arizona, is an interstate constructioncontractor which submits bids for, and constructs,large projects in various partsof the United States. Several of such projects currently pending or recently 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDcompleted at the time of the hearing were hospitals,under contract with. theUnited States, for the Veterans' Administration as follows :ApproximateLocation:ContractPricePhoenix, Arizona_______________________________________ $4,000,000Denver, Colorado ----------- I-------------------------- 10,000,000St.Louis,Missouri________________________________ Over 2,000,000Livermore, California ___y----------------------------- 3,000,000Portland, Oregon_______________________________________ 3,500,000Kansas City, Missouri__________________________________ 8,000,000Webb similarly has engaged in the construction of largecommercial andindustrial projects such as a water treatment plant, a newspaper building,a department store building, a grain elevator, silos, and warehouses.Italsobuilt at Metuchen, New Jersey, a plant for either a linoleum companyor a paraffincompany at a contract price inexcess of$1,000,000,which tookmore than 2 years to build.The alleged unfair labor practices occurred on the Veterans' Hospitalproject at Kansas City, Missouri, which has an estimated construction periodof 18 months and which is still incomplete.Though Respondent did nothave availablein itsjob office for production under subpoena, records which-would establish the extent of the extrastate incidences of the Kansas Cityproject, evidence submitted by the General Counsel establishes the following:'All materials are ordered for the job through the home office at Phoenix,except that the job office is authorized to buy locally items whose cost doesnot exceed $100. Of the total contract price of $7,933,000'materials ac-count for approximately $3,173,200, of which approximately $300,000 wereor will be supplied locally and approximately $2,873,200, wereorwill beprocured from interstatesources.It is therefore concluded and found, contrary to the contentions of the Re-spondents, that the Companyis engagedin interstate commerce within themeaning ofthe Act.IL THE LABOR ORGANIZATION INVOLVEDInternationalHod Carriers', Building and Common Laborers' Union ofAmerica, Construction and General Laborers' Union No. 264,, A. F. of L., is alabor organization admitting to membership employees of the Company.IThese findings are based mainly on the testimony of Edward G. Novak, the branchmanagerand superintendent of the consulting engineering firm which was under contractwith the United States to design prepared detailed plans and specifications and to preparedetailed estimates of costs of construction and to furnish supervision and inspectionservices as architect-engineers during the construction period.Novak prepared duringthe hearing a summary from Webb's construction cost estimate (which had been reviewedearlier directly withWebb's representatives) indicating the proportion of the contractprice attributable to labor and materials, respectively, and the proportion of extrastatematerials.The summary was admitted, over the Company's objection that it did notrepresent the best evidence, with the statement that the Company was free if it desiredto produce its records to rebut the summary and Novak's testimony.The Company madeno attempt to take advantages of the opportunity afforded it.Estimates made by jobsuperintendentMcFee and job office manager Mooney of the proportion of interstatematerials are not credited.However,Mooney's estimate' (50 percent Interstate, 50percent intrastate)would itself afford more than ample basis for the assertion ofjurisdiction..'The proportion performed by subcontractorsIs immaterial,since a work disputeresulting in a strike would obviously tie up the entire project and affect the receipt of allextrastate materials. DEL E. WEBBCONSTRUCTION COMPANYIII.THE UNFAIR LABOR PRACTICES89A. Backgroundand setting 3KansasCity has been a "closed-shop town" in commercialand industrialconstruction for more than 40 years.Althoughsomeof the small jobs, particu-larly inthe residential construction field, may have operated with nonunion labor,the larger jobs have worked union labor "practically of necessity."The build-ing andconstruction industry is about 98 percent organized, i. e., about 98 per-cent of the men who look for work as construction workers are members of aunion.'Until March 31, 1949, there was in effect a master agreement (entered intoin 1946), embodying closed-shop provisions, between the District Trades Council(an association of AFL craft unions in the building and construction industry)and the Builders' Association, which was an "over-all" organization of variousemployer associations in the same industry, including the Association of GeneralContractors and its National Association.'The master agreement covered thesubject of union-security clauses and included provisions which were common toall trades.Separate contracts had also been negotiated with each of the craftunions, including Respondent Union, which covered the conditions peculiar tothe respective crafts.Such separate contracts incorporated the master agree-ment as a part.The closed-shop provisions, outlawed by the present Act, expired with themaster agreement on March 31, 1949. Though no formal contract has sincebeenentered into between the Builders' Association and Local 264, new wagescales have been negotiated and an understanding reached as to certain job con-duct and job conditions.The Kansas City project was begun by Webb on September 29, 1949, underthe direct and immediate supervision of John T. Neil,' whose experience as aconstruction superintendent dated from 1926 and who was thoroughly familiarwith the problems. of the industry, including that of obtaining a labor supplyand of the functions of the District Trades Council in that regard.Neil's general labor foreman was Clyde K. (Whitey) Maslen, and his generalcarpenter foreman was Herbert A. Brown. They and Neil were the only super-visors on the job who were authorized to hire, and only Neil, Maslen, and Mooneywere authorized to place calls to the Union requesting the referral of suchlaborers as were needed from time to time to man the project. Although Brownfrequently needed varying numbers of laborers to work with the carpenters underhis supervision, he himself had no authority to hire such laborers, whose hiringwas solely under the jurisdiction of Maslen and Neil. In actual practice MaslenThese findingsare made onevidence which is undisputed.4 This does not mean that all union menrber applicants are necessarily members of thevarious craft unions affiliated with AFL. Though the AFL unions have virtuallymonopolized the building and construction field for years (see Haber,IndustrialRelationsin the Building Industry,Harvard University Press, 1930, pp. 270-308), some competitionwas offered in the past by CIO affiliates(How Collective BargainingWorks, TwentiethCentury Fund, 1943, pp. 198-9), and is presently offered by United Construction Workers(UMW) and by IAM (see e. g., 25 LRR 107, 108-9).'William V. Hutton, secretary-manager of the Builders' Association, testified crediblythatWebb was a member of the National Association and that its membership thereinallowed Webb to operate throughout the country but obligated it on coming to Kansas Cityto accept the job working conditions, wage rates, etc., established by the Builders' Associa-tion and the District Council.He testified further that Webb in fact checked with theAssociation to determine what local conditions had been prescribed.'The main happenings relating to the alleged unfair labor practices occurred duringNeil's regime, who was succeeded as construction superintendent by John N. McFee on orabout January 4, 1950. 90DECISIONSOF NATIONAL LABOR RELATIONS BOARDhired them all.No foreman or subforeman tinder either Maslen or Brown wasauthorized to hire, though.the evidence indicates that as a class the foremen orsubforemen otherwise exercised such authority as to qualify as.supervisors underthe Act.B. The referral arrangement is agreed upon: how it operatedOn or about November 15, 1949, Neil and Mooney met with representatives ofthe District Trades Council,including Don Jarrett,an assistant business repre-sentative of Local 264.Neil,Mooney,and Jarrett testified to the happeningsat the meeting,Neil by deposition.Neil's testimony,which contains the fullestaccount of the discussions,can be summarized as follows :Cordial reference was made to the fact that Webb was returning to the KansasCity area,in which it had performed an earlier contract,and there was discussionof sources of employment and of the manner by which common laborers wereto be hired by Webb.In fact, each trade union who had a representative presentdiscussed its work rules.Jarrett, for the Laborers'Local,mentioned the factthat under the Union's bylaws all laborers referred by the Union would get aclearance card or a referral slip from the Union, and Neil was agreeable be-cause, he testified,he had no other source of getting common labor. Neil denied,however, that there was any discussion of obtaining common laborers only fromthe union hall.There were other discussions of the Union'sworking rules, in-cluding at least the requirement for a foreman over a specified number of men.Neil was given a copy of the working rules during the conference but testifiedthat he found it unnecessary to read them because from his long experience inthe Construction field he had found working rules pretty much the same through-out the country.`.Neil also testified that it was his practice and policy to follow the Union'sworking rulesto the same extent as the job specifications,explaining,"If youhave no other source of obtaining the trades you need and you get those tradesfrom that one source,then naturally you are going to abide by their workingrules."He explained that to get his job done he must have harmony, and thathe got harmony on the job because he followed the union rules.-Neil also ad-mitted knowing that in making assignments to the Webb project, the Unionmade selections from its membership.Mooney, though professing not to remember too well the happenings at the;conference,admitted that there was a discussion concerning the manner in whichthe referral slip practice was to be maintained and that Neil brought up thesubject "to find out how he was going to be able to man the job out there." Ac-cording to Mooney, Neil inquired whether, if he called the union hall,itwouldbe able to supply him with men,that the union representatives agreed, and thatthe referral slip system was agreed on as a means of identification and introduc-tion.Mooney recalled no discussion of union working rules during the confer-ence nor whether Neil was furnished a copy.of them.Jarrett testified that the question of union working rules did not come up inthe meeting and that he did not recall any reference to the referral slip system.Indeed, according to Jarrett,the purpose of the meeting-was simply for Neil andMooney to"get acquainted"with the various representatives of the trades unions.Jarrett admitted,however,that he was asked if his Union would supply menon call and that it was agreed that it would.He denied that there was any dis-cussion of the referral slip requirement during the conference,and testified thatthe referral slip was only a rule of the Union for the regulation of its membership.As is seen,Neil was corroborated by Mooney that the referral slip system wasdiscussed and agreed upon, though Mooney did not recall any discussion of theworking rules.Neil's testimony is credited.He was not connected with either DEL E. WEBB, CONSTRUCTION COMPANY91party at the time of the hearing, as were Jarrett and Mooney, his testimonyreflected less interest than theirs, and was correspondingly more candid?The true nature of the arrangement which was agreed to at the conference isfully revealed by the evidence as to the manner in which it was carried out.Those circumstances appear from the testimony of Maslen and Brown,which wascorroborated in its most significant aspects by Neil's.Maslen testified that when applicants for employment appeared on the project,he hired them "by sending them back to the Local Union [Local 264] and thenthey returned back to the job," and thathe required a referral from Local 264before putting a man to work.He testified further that the Union had at timeshonored his request for particular men if they were in the hall at the time hecalled in.Malsen testified further that he himself hired all laborers, that Neilpersonally hired none of them, and that he had never hired a laborer withoutgoing through Local 264.Brown, who admitted that he was without authority to hire common laborers,testified that, "We were all aware of how the [common] labor was hired on thejob; it was hired through the general labor foreman," who "got the laborersfrom the Labor Union [Local 264]." Questioned further as to the Company'spractice in handling common laborers who applied on the .job, he testified,"Those men had to come out to the job with a referral from the Labor Union,"and thata common laborer who applied at thejobcould not be hired direct,but that"you had to call the hall and make a request for him."[Italics supplied.]Brown also testified that although Webb and the Union had not set down andentered into any agreement for the hiring of only union men, it was "just under-stood that they would be." 8Neil's testimony,though not as frank as Maslen's and Brown's, is in substantialaccord with theirs with reference to the operation of the referral card arrange-ment. Thus, he testified that there was never any question as to whether Webbemployed union or nonunion employees:"..It was a foregone conclusionthat we hired union men because there was no other source of getting the tradesthat we wanted."His testimony continued :Q. (By Mr. SACKS.)Do you know whether your organization requireda work order or a union referral slip of each common laborer who went towork on your job?A.Yes, the common laborers in Kansas City did requirea clearancefrom the Union and there was no other source or no thought given of anyother source because no one ever applied, so naturally that was our sourceof employment.Q.So that it was your policy then to employ only common laborers whocame from the Union with a union work order or a referral slip?A.That is right.There was no other source.Where else would I getthem?Indeed, Neil testified that in his long experience as a building superintendentthere was never a time that there was not an abundance of union tradesmen andthat he has known of no other source of labor. Neil therefore disclaimed anyIEven in Neil's case,however, his testimony showed a disposition not to damage Webb'scause unduly,as illustratedby hisstatement after an innocuous answer relating to generalcommerce facts, "I don't thinkDel Webbwould ever mind me saying that."8Respondents attempted to discredit Brown because of difficulties and controversiesbetween the Carpenters'and the Laborers'Unions on the Webb and other jobs.Brown'sattitude and denreanor were free of apparent bias and prejudice against any party.Furthermore his testimony is in close accord with Maslen's as to the hiring practices onthe job; and is therefore credited. 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDexperience with a situation which involved the effect of calling nonunion laborersto work on a job where all other crafts were unionJarrett testified that there was never any agreement that Webb would hireonly union laborers nor only those who had a referral slip from the Union, andthat the referral slip was a rule imposed by the Union to govern its members andto identify them to the employer.He admitted, however, that the job steward'sfunction was to check the referral slips and the union cards of new employeesand that in no case had the steward reported the presence of a nonunion manon the job.1°Jarrett testified further that his only discussion of the referral-slip systemwith Neil occurred around the first of December as a result of "calls from thejob where some of the boys had come on the job without a work referral," andthat he "went out to ask Mr. Neil that whenever he calls us for a man or menthat he would ask them to come in and get a work referral from us at the office."Jarrett testified that Neil refused to comply with that request.That testi-mony is not credited. It is directly in conflict with the testimony of Neil andMooney, as well as with the testimony of Maslen and Brown as to the manner inwhich the hiring was done and the referral card system operated. Further-more Brown, who had heard the conversation, testified that Jarrett and Neilwere discussing the manner in which common laborers were to be hired on theyob, that Jarrett said they had to come through the hall and that the menwere to come from the Union with a referral slip before they could go to work.Brown testified that Neil reluctantly agreed, as he did not like the idea ofnot being able to hire men direct on the job.Jarrett admitted that not all of'the men who came into the union hall seek-ing work were necessarily members of his Union, and that he did not givenonmember applicants assignments because he had no authority to assignanyone who was not a member of the Union. He testified, however, that ifthe union labor supply was exhausted and if nonunion applicants would applyfor membership in the Union, the Union was glad to take them in, sign themup as members or issue them permits,and assignthem to jobopenings asthey arose.Jarrett testified that he never assigned anyone to employment'until he had either become a member or had at least taken out a permit orapplication for membership in the Union.The testimony of Jerry Irving (another assistant business representative)closely paralleled that of Jarrett as to the nature and purpose of the referralcard system. Irving also denied the existence of any agreement with Webbthat it would hire only union members, and stated that the only agreementwas that the Union would furnish laborers on Webb's request.He testified thatthe Union acted in the nature of an employment agency in referring its mem-bers to work.The operation of the hall was described as follows by Irving and Jarrett :The hall was opened by 7: 30 a. in. or earlier, and the first order of busi-ness was to fill from the assembled applicants requests for men received fromemployers at or after the close of the previous workday.The priority of suchassignments was to enable the employees to report for work by 8 a. m., andreceive a full day's pay. In making the assignments attention was given toIt is impossible to credit that testimony literally.Itmight be accepted as anadmission that Neil never supervised any but closed-shop jobs.However,because of hisadmitted experience in the field,Neil was bound to know of the traditional rule in thetrades unions which prohibits union members from working on a job where any nonunionmen are employed.See footnote 18,infra.10 The job steward's function in this respect was obviously the traditional one of keepingnonunion men or union men not in good standing off the job. Seeinfra,p. 95. DEL E. WEBBCONSTRUCTION COMPANY93the employer's specification,if any, of particular skills and to theunion repre-sentative's knowledge,if any, of the particular skills ofassembled applicants.Attention was also given the relativeamountsof work applicants had receivedand their relative length of idleness, with an eye to spreading the employ-ment as evenly as possible, and for that purpose the Union had set up a registerof work referrals.However, the Union did not hesitate at times to honor..an employer's request for a particular man or particular men.After the open-ing assignments, others were made from time to time during the day asrequestsor requisitions were called in.In making the assignments referral slips were issued in triplicate, one copybeing retained by the Union and two handed the employee. The employeethereupon reported to the project and delivered one copy to the general fore-man or to the job office where hewas "signedup" and the other to the jobsteward.Irving testified that there were a number of instances within his knowledgewhere employees had been hired on the Webb project without a referral slipbut where the employees had later called in and reported to the union hall.Upon refreshing his recollection from the Union's records, he named about 21such employees who had been hired on or about the following dates : October6,November 10, 11, 22, December 7, 1949, and March 7 and 14, 1950. Only 6of the instances had occurred in March 1950, and more than half of theremainderoccurred prior to the November 15 conference and theagreementto the referralarrangement.Furthermore, according to Irving's testimony, such instancesinvolved union - members who resided in outlying towns andcommunities,. astowhom the Union had recognized an exception (at least until December 7)because of the difficulty involved in trying to makeassignmentstomemberswho lived in outlying communities.The inference is clearly justified from the entire evidence and from theabrupt cessation of such instances on December 7, that it was Webb's hiringof such applicants without priorunionclearance that occasioned Jarrett'svisit to the job dnd his conversation with Neil early in December (the Union'sbrief so concedes) in which Jarrett invoked strict adherence to the referralcard arrangement" Similarly, the inference is justified that it was the fresh-ness of that agreement which led to the handling by both parties of theWordsapplication in strict conformity to the arrangement.That incidentbegan onFriday, December 9, and ran through,_ Tuesday, December 13, and the evidenceconcerning it isnow summarized.0. The refusal to hire Words, et at.On Friday, December 9, John Words went to the Webb project looking forwork.Words testified that an acquaintance there recommended him to Maslen,who inquired "How is your standing with the Union?"; that he replied "Fine"and started to show his card to Maslen ; but that Maslen said "I didn't meanthat," and walked away. 'Later, and. while still on the project, Words sawFrancis Richardson, whom he knew from previous employments ; Richard-son stated that he needed Words and requested Words to find Booker Arm-strong and James Ellis, that they should report to the union hall Monday11The IsolatedMarch incidents 3 months later stand as an unexplained exception.Apparently they occurred at a time of a resumption of operations after a shutdown(possibly because of weather conditions)and at a tinre when Webb needed to reman theproject.A possible explanation is that McFee,who had succeeded Neil, may have beenunaware that the Union was requiring strict compliance with the referral card arrange-ment.In any event,the evidencedoes notIndicate that therewere any subsequentexceptions. 94DECISIONSOF NATIONAL LABOR RELATIONS BOARDmorning, and that Richardson would call in there for some men." The evi-dence clearly establishes, however, that Richardson was himself then only alaborer, having been hired on December 6, and that he was not made a laborforeman under Brown until December 15.Pursuant to Richardson's suggestion Words, Armstrong, and Ellis, who wereall union members in good standing, reported at the union hall Monday morn-ing, but their names. were not called.The Union's register of job referralsshowed that 13 men were referred to the Webb project on that date. However,according to Armstrong's testimony the 3 men were at the hall only from about8 a. in. until some time after 11 a. in.Under normal procedure, the Mondayreferrals could have been made before the arrival of the trio or after their ar-rival from those who had reported earlier.In any event, the trio went out to the project on Monday afternoon, arrivingduring the lunch period.They saw Richardson, who said he had been lookingfor them and who recommended them to Brown for employment. Brown wrotetheir names down, said that he would see Maslen about having them put on the.job, and told them to wait around a while. The matter slipped Brown's minduntil about 4 p. in., when Richardson spoke to him again. Richardson testifiedthat Brown then stated that he would see Maslen that night, and that he directedRichardson to give the three men a slip to the union hall. Richardson gave thethree men the following note :To: JERRY IRVING.Jerry These men have a job out hear. Please give them a work order For.12-13-49 it is O. K.Thanks a lot.FRANCIS RICHARDSON.The trio took the `note that afternoon to the union hall and handed it to RoyLivingston, the Local's secretary, who told them, "I won't do anything with this,come in in the morning.' Don [Jarrett] will be here and you give him this."The three men went separately to the union hall Tuesday morning, but as theywanted to see Jarrett in a group, they waited until all three had arrived and bythat time it was about 7: 45 or 7: 50. Jarrett looked at the note from Richard-son and said, "We haven't got any orders here for any men and I can't send youout because we haven't got any calls here for any laborers" (testimony of Arm-strong).He also reprimanded them for having broken the Union's rules byhustling their own jobs (testimony of Words and Ellis)..Jarrett testified that he had filled an order from Webb for eight laborers be-foreWords and his companions came in, and that although he did not knowRichardson's capacity, he knew Richardson had no authority to request menfor Webb.He told the men that if they would wait around he would send themout either to Webb or to some other job, if orders came in. Jarrett admittedthat he reminded the men that the rules of the district council required them toget a referral slip from the Union.The three men waited at the hall the rest of the day, but their names werenot called.In the meantime, Brown had been unable to see Maslen or Neil on Mondayevening.Brown testified that on Tuesday evening while checking over his noteswith Neil, he came across his memorandum regarding the three men and he" Maslen and Richardson both deny having seen words on the Friday visit he testified.to.However, Maslen's inquiry as to union standing on the occasion is almost identicalto that which Armstrong testified to on the subsequent occasion when Maslen hired himinMarch 1950. Seeinfra, p. 95.As to Richardson, it is clear from the testimony ofwords and Ellis as to their subsequent conversations on Monday, the 12th, that Richardsonwas expectingthem'.Words' testimony is therefore credited in bothinstances. DEL E. WEBB CONSTRUCTION COMPANY95inquired whether they could be hired.Neil looked at the names and said "Oh,Oh, we'd better hold up on that. It looks like we may be in a jam on thesemen," and he mentioned the possibility of a law suit either through the LaborBoard or the Union."Subsequent to December 13," each of the three men spent a varying numberof days at the hall.Words' efforts were without success.Ellis received areferral slip to the Webb job on April 11, 1950, but was unable to report, dueto the death of his wife.Armstrong was hired on March 7, 1950, under cir-cumstances which throw considerable cumulative light on the realities of theemployment arrangement which existed between the Respondents.Armstronghad again heard that Webb needed laborers and went out to the project andspoke to Maslen about a job.Maslen said "If you've got a good standing withthe union you've got a job," and told Armstrong that he would have to have a.work order from the Union. Armstrong testified that he thereupon went to thehall, procured a work order from Livingston, took it back to the project, deliveredit to Maslen, and was put to work.Maslen did not testify in denial of Arm-strong's foregoing testimony.D. Concluding findings1.Was the referral slip arrangement illegal?The evidence regarding the referral arrangement between the Respondentscan properly be evaluated only in the light of the realities in labor relations in theconstruction industry.Those realities include the existence of practices whichare now so well known and widely accepted as virtually to be regarded astraditional.It is unnecessary for present purposes to trace the origin andhistorical development of the tradesunions inthe construction industry nor theconditions or reasons which accounted for their growth." It is likewise unneces-sary to explore the method or means by which those unions have achievedacceptance of the closed-shop principle nor the reasons or considerations whichled to agreement or acquiescence therein by the building contractors 18It is sufficient to note that the closed shop has been for years an acceptedprinciple in wide segments of the construction industry17 and that this resultwas accomplished through the structural form of the District Trades Council,which achieved effectiveness through the device of the sympathetic strike and bythe simple rule that no union member may work on a job where a nonunion manis employed.18The mechanics of enforcing the latter rule, likewise simple, arealso significant : The referral or working card system, which is policed on the jobby the job steward, serves to keep off the job nonunion men or union men whoare not in good standing. See Haber,supra,p. 263.It is also of significance13Brown'srecollection of Neil's statementinsofar asit relatedto the law suit and theLabor Board was quite vague.He was positive, however, that his conversation with Neilwas on Tuesday.14The original. charge was filed on December. 15 and a copywas servedon the Companyon December 16.15A detailed and documented treatment of such matters can be found in Haber,IndustrialRelationsin the Building Industry,Harvard University Press, 1930.See particularlyChaptersIX and X.1eHaber,op.cit.,pp. 251-6; and seeHow Collective BargainingWorks, supra,pp. 212-13.17 See footnote15,supra;andseeTaft's Law Hits Building Trades, byRichard J. Gray,President,Building and Construction Trades Dept. (The American Federationist, Vol. 57,No. 9, p. 8, Sept. 1950).18Haber,op.cit.,pp. 262,329-31;How CollectiveBargainingWorks, supra,p.200.Indeed, itis chiefly due to these devices thatcommon or unskilled laborers have beenable to achieveany degree of success in organizing and In obtaining recognition.Haber,pp. 305-6, 308. 96DECISIONS OF NATIONALLABOR RELATIONS BOARDthat contractors who operate on an interstate or national basis have, in par-ticular, been disposed to accept the closed shop in all localities in order toprotect themselves against strikeson jobsin unionized communities.Haber,supra,pp. 256, 263.Webb's operation as an interstate contractor and its membership in the Na-tional Association of General Contractors made it, of course, fully cognizantof conditions and of labor-management relations in the construction industry.Were there any doubt on that score, it would be dissipated by Neil's knowledgeof such matters, acquired through many years of experience as a constructionsuperintendent.Finally, thatWebb was fully acquainted with local condi-tions is established by its performance of an earlier Kansas City project andby Hutton's testimony that Webb's membership in the National Associationobligated it. to accept the job working conditions, wage rates, etc., establishedby the local Builders' Association and the District Trades Council, and thatWebb did in fact check with the Builders' organization about such matters oncoming into the city.In the foregoing setting, the truemeaning andsignificance of the happeningsat the November 15 conference stand out boldly. Stated simply, an understand-ing was reached for the supplying by the Union of all laborers on Webb's requi-sition under the referral slip system.As made and as operated, the arrange-ment required insistence by the Company that all applicants be directed to theUnion for referral to the job, which was for all practical purposes the equiva-lent of an agreement that none but union members would be employed. Cer-tainly,Webb (through Neil) and-the Union both knew-that only union memberswould or could be hired; indeed, the policing of the closed shopwas assuredby Neil's agreement to abide by the Union's working rules, which provided inpart that"All employeesmust, after being hired, report to the Steward beforestarting to work." [Italics supplied.]In fact, the arrangement precluded theacceptance not only of nonunion members, but also of union members who hadnot first received assignments and work orders from the Union."Both inintentand inactualpractice,the effect of the arrangement was todelegate the hiring of laborers to Local 264,2' and to require all such employeesto be members of that Union. Cf.Daniel Harem Drayage Company, Inc.,84NLRB 458. Any doubt as tointentand of possible misunderstanding on Neil'spart was immediately removed by Jarrett's December visit.As topractice,the testimony of Maslen and Brown, the entire evidence concerning theWordsincident, and Armstrong's undisputed testimony regarding the circumstancesof his hiring in March, established the effect of the arrangement nIt is without significance, of course, that the provisions of the agreementwere not reduced to writing.Von's Grocery Company,91 NLRB 504;N. L. R. B.v.Scientific Nutrition Corporation,180 F. 2d 447, 449 (C. A. 9). Indeed, thepractice of oral understandings is particularly prevalent in the constructionindustry :In a numberof areas of industrial employment, notably in building andconstruction trades, there are examples of labor-management relations based19Early exceptions as to union members residing in outlying communities were broughtto an abrupt halt on December 7, when Jarrett required Neil's reaffirmation of the referralcard arrangement.20Webb had no employment or personnel office, nor did It set up any procedure forinterviewing and, hiring applicants on the job.-21Cumulative evidence that the Union was asserting jurisdiction for its members onlyand of the Company's awareness thereof was furnished by a jurisdictional strike in March1950, by union members In opposition to the performance of certain work by members ofthe Carpenters'Union. DEL E. WEBBCONSTRUCTION COMPANY97on verbal understandings between the union and the employer,with verbalagreement backed by long-established practice and custom and the employeracceptance of union security.American Federation of Labor,The Closed Shop and Union Security; Eco-nomic Brief of the American Federation of Labor(Judd & Detweiler, Inc.,1947),p. 39; and see Dickinson,Collective Wage Determination(The RonaldPress Company,1941),pp. 380-1.Respondents'argument that there was no empress agreement to hire onlyemployees referred by the Union is rejected,since, as found,there was expressassent to thearrangementwhich,with the full knowledge of both parties, pre-cluded the hiring of any but union members and only such of those who firstobtained referral cards.Furthermore,itwould be immaterial if express assentwere lacking, for assent certainly was to beimpliedfrom the conduct of theparties in permitting,acquiescing in, and participating in the operation of thearrangement.SeeRestatement of the Law of Contracts,Sec. 21; 17C. J. S."Contracts,"Sec. 3, pp. 315-6.The Union's counsel argued orally that hardships and even chaos might wellresult in the construction industry if a finding of unfair labor practices weremade on the facts in this case,and referred to the fact that the Board hadnot, up to that time,been able to work out a procedure for holding union-shopelections in the industry 22The Union's argument is answered first by theBoard's holding both adjudicatively(Daniel Hamm Drayage Company, Inc.,supra;Guy F. AtkinsonCo., 90 NLRB 143) and administratively (see 26LRR 128) that it must enforce the law as written and that it is not at libertyto change the law by administrative amendment or exemption.Secondly, theevidence'shows that the arrangement under which the Respondents haveoperated went far beyond"the limited type of union-security permitted by theamended Act"(Pen and Pencil Workers Union,91 NLRB No.155, and casescited),and that it would have been unlawful even if it had been authorized byan election.The latter fact clearly accounted for the prosecution of the caseby the General Counsel.See 26 LRR 175 and 26 LRR 364.It is therefore concluded and found on all the evidence that on November 15,1949, Respondents became parties to an agreement or arrangement under whichWebb would hire only union member laborers referred to it by the Union andwould hire no laborers not so referred,and that by entering into, being partiesto, and performing such agreement or arrangement,Webb violated Section 8(a) (1) and(3) of the Act,and the Union(by attempting to cause a violationof Section 8 (a) (3)) violated Section 8(b) (2) of the Act.Acme MattressCompany, Inc.,91 NLRB 1010;National Union of Marine Cooks d Stewards,90 NLRB 1099.2.Were the charging parties discriminated againstto encourage membership in the UnionTo determine whether discrimination resulted against the charging partiesindividually,it is first necessary to decide whether they were in fact refusedemployment.If that question is answered affirmatively,a further questionariseswhether as a matter of law such refusal would have constituted dis-crimination against them in view of their membership in the Union.As to the first question, the evidence establishes that Words and his com-panions made repeated efforts to be hired.The question is whether they would22Various attempts by the Board and by the General Counsel to deal with this thornyproblem are set forth at 25 LRR 54;26 LRR 107; 26 LRR 128; 26 LRR 175; and 26LRR 364. 98DECISIONS, OF NATIONAL LABOR RELATIONS BOARDhave been hired but for the operation. of the combination closed shop-hiringhall arrangement which has been found to be illegal. It is true that technicallythe trio did not apply personally to any representative of the Company whowas authorized to hire. This is not important, however, for the followingreasons.,First,during the period they were attempting to get jobs the Company wouldnot and could not have hired them at the job site ; but, pursuant to Neil's thenfresh'afi'irmance of the referral card agreement, it could only have referred them.to the Union, which was acting as the Company's hiring hall or employmentagency.Second,the applicants were, in fact, directed to report to the hallfor employment, and they were informed and understood.that their assignmentsmust come from there. Indeed, any further application on their part at thejob site was precluded by Jarrett's reprimand.Respondents thus had made itwholly clear to the trio that they could only obtain jobs by procuringassign-ments-at and work slips from the.union hall.Certainly, the trio had made every reasonable effort to obtain 'employmentunder the circumstances, and certainly there were laborers' jobs available.The latter fact is obvious from the nature of Richardson's and Brown's state:ments to the men, from the note to the Union authorized by Brown, and fromthe referral by the Union of a total of 21 employees on Monday and Tuesday..Brown, whose recommendations were generally accepted by Neil, had clearlyindicated need for the services of the men.29. In fact,. as late as Tuesdayevening, when Brown took the matter up with Neil, there was no indication thatthe services of the three men were not needed or that Neil was rejecting Brown'srecommendation that they be hired. Instead, the only question Neil raisedwas that he was in some trouble about the men, and he mentioned the possibilityof a law suit by the Labor Board or the Union. Brown was quite vague as tothe content of Neil's latter remarks.Since, however, Brown was confident theconservation occurred on Tuesday, Neil's remarks were obviously not relatedto the filing of the original charges. Instead, the inference is clearly justified,and it is concluded and found, that Neil was referring to some complaint fromthe Union about the violation (apparent from the face of the Richardson note)of the recently affirmed understanding between Jarrett and Neil for strict com-pliance with the referral arrangement.The fact that the trio might eventually have received assignments to theWebb or to some other project if they had carefully observed the union hiringhall procedure, by reporting punctually and by waiting for calls to come in,iswholly irrelevant.Respondents could not require compliance by applicantswith the provisions of their illegal hiring arrangement, nor assert noncomplianceas a defense to a refusal to hire where applications had otherwise appro-'priately been made. It would be anomalous indeed to permit wrongdoers so toprofit by their illegal acts and contracts.Furthermore, the trio' was not required to repeat the futile gesture of re-applying on the project without a referral slip. It is settled that it is un-necessary to request employment where the making of such request would beonly an empty gesture.Daniel Hamm Drayage Company, supra;seeEagle-Picher Alining & Smelting Co. v. N. L. R. B.,119 F. 2d 903, 914 (C. A. 8) ;N. L.,R. B. v. Sunshine Mining Co.,110 F. 2d 780, 792. (C. A.. 9), cert. den. 312 U. S.678;N. L. P. B. v. Carlisle LumberCo., 94 F. 2d 139, 143, 147 (C. A. 9), cert.den. 304, U. S. 575.In sum, the evidence establishes unmistakably, and it is hereby concluded.and found that Words and his companions made requests for employment, thatx' It was also within Brown's authority to inform applicants of the steps they shouldtake to comply with the hiring arrangement. DEL E. WEBB CONSTRUCTION COMPANY99vacancies existed for which they were qualified, and that they would, in fact,have been hired but for the operation of the illegal agreement.-Close reference to the language of the statute is necessary to resolution of thefinal question whether there was or could be discrimination against the charg-makes it an unfair labor practice for a labor organization or its agents-to cause.or attempt to cause an employer to discriminate against,an em-.ployee in violation of subsection. (a) (3).Section 8 (a) (3) defines the corresponding employer unfair labor practiceas:by discriminationin regard to hire or tenure of employment or any termor condition of employmentto encourage or discourage membership in anylabor organization.[Italics supplied.]It is true that the most frequent form of discrimination is that shown byemployers among employeesbecause oftheirmembership or nonmembershipin a union.Where discrimination is for such cause, the encouragement ordiscouragement of membership is obvious.But the Act does not require thatdiscrimination to be proscribedmust be because of membership or nonmember=ship;what it provides is that no discrimination may be practiced among em=ployees (or applicants for employment; seePhelps Dodge Corp. v. N. L. R. B.,313 U. S. 177)to encourage or discourage membershipin the union..There can be no doubt that the agreement between Respondents did en-courage membership in the Union.That was both its intent and its effect.And the discrimination against the charging parties is likewise apparent:Words and his companions were refused employment by Webb solely becauseof its illegal agreement which encouraged membership in the Union.It is true that the Union could have discriminated among its members at willand that it could have laid down and enforced any conditions or rules it wishedrespecting membership or regulating its members (cf. Section 8 (b) (1) (A))but it could not use such rules to limit its members' rights to secure and retainemployment (cf. Senate Report No. 105, 80th Cong., 1st Sess. p. 21). Indeed,even under the limited type of union security permitted by the Act, a unioncannot legally cause an employer to discriminate against an employee exceptfor a denial or termination of membership grounded on his failure to tenderperiodic dues(ibid.;and see Sec. 8 (b) (2) ).In the present case, the discrimination against the charging parties can bespelled out more explicitly.Thus, as the arrangement was installed and as itoperated,Webb could employ only union members andonly such union membersas were assigned by the Union and as reported on the job with a referral card.Such arrangement, therefore, required and resulted in discrimination not onlyagainst all nonunion members but also against all union members who wereunable to procure referral cards at the union hall. It is therefore irrelevantthat no specific intent may have been shown to discriminate against the charg-ing parties individually, since the necessary intent and effect of the arrangementwas to discriminate among applicants, not only by requiring membership in theunion, but by requiring the applicants to procure a referral card from the Union.The charging parties were members of a class which was the victim of theillegal arrangement and of the general discriminatory practices.Though the charging parties were already members of the Union, it cannot besaid that membership in the Union was not being encouraged, for the normaleffect of the discriminatory practices was to encourage nonmembers to becomemembers and to encourage members to remain members, as well as to encourage961974-52-vol. 95-8 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDobedience by members to such rules as the Union might prescribe. Thus theCompany upheld and strengthened the Union's hand. in its regulationof and inits control over its members. Significantly, although the charging parties be-came victims of the discriminatory practices, the discriminationhad its normaland predictable effect of encouraging them to retain their membership in goodstanding, either through their fear of the consequences if they dropped outor through hope of advantage by staying in (later realized by Armstrong andEllis).It is therefore concluded and found on all the evidence that by refusingto employ John Words, Booker Armstrong, and James Ellis on December 12,.1949, Respondent Company discriminated against them to encourage membership,in the Union and thereby engaged in unfair labor practices within ,the meaningofCection 8 (a) (3) and (1). It is also concluded and found that by causingthe-Company so to discriminate against said employees, the Respondent Unionengaged in unfair labor practices within the meaning of Sections 8 (b) (2) and8` (b) (1) (A).3.Was Section 8 (a) (4) violated?The evidence wholly fails to sustain the General Counsel's contention thatthe Company also refused to employ the charging parties because they hadfiled charges with the Board.Brown's testimony as to Neil's remarks affordedthe sole basis for, but do not support, the contention. See pp. 97 and 98. It will,therefore, be recommended that the complaint be dismissed insofar as it allegesthat the Company engaged in unfair labor practices within the meaning ofSection 8 (a) (4).IV. THE EFFECT-OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in Section III, above, appearingin connection with the operations of the Respondent Company set forth inSection I, above, have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYIt having been found that the Respondents engaged in unfair labor practices,itwill be recommended that. they cease and desist therefrom and takecertainaffirmative action designed to effectuate the policies of the Act. It has beenfound that by entering into, being parties to, and performing the referral slipagreement or arrangement, the Company discriminated among applicants foremployment and the Respondent Union caused and attempted to cause said dis-crimination. It will therefore be recommended that the Respondents shall ceaseand desist from their said employment practices, * and shall cease giving effectto'the- referral slip agreement ; that the Respondent Company henceforth employlaborers without regard to their union membership, affiliation, or activity andwithout regard to whether they have procured from the Respondent Union areferral slip or work order; and that Respondent Company take all reasonablesteps and precautions to carry out and make effective this requirement.It has been found that the Company, on December 12, 1949, discriminatedagainst John Words, Booker Armstrong, and James Ellis by denying them em-ployment, to encourage membership in the Union, and that the Union caused theCompany so to discriminate. It appears, however, that Armstrong was employedby the Company on or about March 7, 1950, and has remained in its employ ;and that Ellis was offered employment on or about April 11, 1950, but did not DEL E. WEBB CONSTRUCTION COMPANY101then accept for reasons which are not attributable to the Respondents." It willtherefore be recommended that the Company offer to John Words immediateemployment as a laborer, or a substantially equivalent job, without prejudice tohis seniority or other rights and privileges. SeeThe Chase National Bank ofthe City of New York, San Juan, Puerto Rico, Branch,65 NLRB 827. It willalso be recommended that the Company shall, upon Ellis' application, employ'him as a laborer, or in the event that there are no vacancies, shall place hisname on a preferential hiring list and thereafter offer him employment as asuch work. -It will be further recommended that Respondents, jointly and severally, makewhole, according to the formula sot forth below, John Words, Booker Armstrong,and James Ellis, for any loss of pay they may have suffered by reason of thediscrimination against them.Words' loss--of pay shall be computed from thedate of the discrimination against him to the date of the Company's offer ofemployment.Armstrong's loss of pay shall be computed from the date of thediscrimination against him to March 7, 1950.Ellis' loss of pay shall be com-puted from the date of the discrimination against him to April 11, 1950. Incomputing such loss of pay, the customary formula of the Board shall be fol-lowed (see F.W. Woolworth Company,90 NLRB 289), with due allowances forperiods when the job was shut down.It will be recommended further that the Union nothe Company in writing,and furnish copies to John Words and James Ellis, that it has no objection totheir employment by the Company. It is also recommended that the Union mayand in' that event the Uni'on' ^hdll not be liable for any back pay which mayaccrue after 5 days from the giving of said notices.In order to insure expeditious compliance with the recommended back-pay order,it is recommended that the Company be ordered, upon reasonable request, tomake all pertinent records available to the Board or its agents.In view of the findings that the Company violated the Act not only by enteringinto and performing the, illegal agreement, but by discriminatorily refusingemployment to John' Words, James Ellis, and Booker Armstrong, it will berecommended that it -cease and, desist: not, only, from, the unfair labor practicesfound, but also from in any other manner discriminating against, or otherwiseinterfering with, restraining, or coercing its employees in the exercise of therights guaranteed by Section 7 of the Act.Acme Mattress Co., supra.A corre-spondingly broad order will be recommended as to Respondent Union. Seeibid.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following:CONCLUSIONS OF LAW1.InternationalHod Carriers', Building & Common Laborers' Union ofAmerica, Construction and General Laborers' Union No. 264, A. F. of L., is alabor organization within the meaning of Section 2 (5) of the Act.2.By entering into, being a party to, and performing the referral slip agree-ment, the Company discriminated among applicants for employment to encouragemembership in the Union and thereby engaged in unfair labor practices' withinthe meaning of Section 8 (a) (1) and 8 (a) (3) of the Act.3.By entering into, being a party to, and performing said agreement, which94Ellis' testimony is contradictory on the point whether he made any subsequent applica-tion for employment, but were the version accepted that he did, his testimony indicatesthere were no vacancies at the time. 102DECISIONSOF -NATIONAL LABORRELATIONS BOARDrequired the Company so to discriminate,the Union has engaged in unfairlabor practices within the meaning of Section 8 (b) (2) of the Act.4.By discriminating in regard to the hire and tenure of employment of JohnWords, Booker Armstrong,and James Ellis, thereby encouraging membershipin the Union,the Companyhas engaged in unfair labor practices within themeaning of Section 8 (a) (3) and (1) of the Act.-5.By causing the Company so to discriminate against said persons in violationof Section.8 (a) .(3) of the Act, the Union has engaged in. unfair labor practiceswithin the, mean ing'of.Section 8 (b) (2) and 8 (b) (1) (A) of the Act.6.The aforesaid unfair labor practices are unfair labor practices, affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]SHELL 'OIL COMPANY (SUCCESSOR TO SHELL OIL COMPANY, INCORPO-RATED)andOIL WORKERS INTERNATIONAL UNION, CIO.Case No.7-CA-296. July 11, 1951Decision and OrderOn March 30, 1951, Trial Examiner Eugene F. Frey issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in 'and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.: Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has, considered theIntermediate Report, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.2Order.Upon the entire record in this case, and pursuant to Section 10 (c):of the National Labor Relations Act, the National LaborRelationsBoard hereby orders that the Respondent, Shell Oil Company, andits officers; agents, successors, and assigns, shall:1.Cease and desist from(a)Discouraging membership in Oil Workers International Union,CIO, or in any other labor organization of its employees, by dis-1Pursuant to the provisions of Section 3 (b) of the National Labor.RelationsAct, theBoard has delegated its powers in connectionwith thisproceeding to a three-member panel[Chairman Herzog and Members Houston and Reynolds].2Trial ExaminerLloyd Buchanan properlydenied Respondent'smotion to strike certainallegations of the complaint on the groundthat they werenot contained..in the charge filedFerro Stampingand Manufacturing Co.,93 NLRB 1459.95 NLRB No. 24.